Citation Nr: 0417097	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  03-23 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable rating for a 
seizure disorder prior to November 21, 1995.

2.  Entitlement to a rating in excess of 10 percent for a 
seizure disorder from November 21, 1995.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to 
January 1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana. 

The veteran testified at a Board hearing held at the RO in 
June 2003.  At the hearing, the issues on appeal were 
clarified as follows:  In the April 2000 rating decision, the 
RO granted service connection for a seizure disorder and 
assigned a noncompensable rating for that disorder effective 
February 1, 1994.  In September 2000, the veteran filed a 
timely notice of disagreement with the initial rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In a January 
2001 rating decision, the RO granted a 10 percent rating for 
the seizure disorder effective from November 21, 1995.  In 
May 2003, the Board remanded for the RO to issue a statement 
of the case in response to the veteran's notice of 
disagreement with the initial noncompensable rating which the 
RO did in May 2003, and the veteran perfected his appeal to 
the Board by filing a substantive appeal.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  

The assignment of a 10 percent rating effective from November 
21, 1995, was not a complete grant of benefits sought by the 
veteran's appeal of the initial noncompensable rating because 
the effective date assigned for that rating was later than 
the effective date assigned for the initial noncompensable 
rating.  Cf. AB v. Brown, 6 Vet. App. 35, 38 (1993) (noting 
that, in a claim for an increased disability rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded).  Therefore, the issues 
on appeal are entitlement to a initial compensable rating for 
a seizure disorder prior to November 21, 1995; and 
entitlement to a rating in excess of 10 percent for a seizure 
disorder from November 21, 1995.

The issue of a rating in excess of 10 percent for a seizure 
disorder from November 21, 1995, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

Prior to November 21, 1995, the service-connected seizure 
disorder was manifested a history reported by the veteran of 
four to six seizures in 1994 and a couple in 1995; no 
confirmed diagnosis of epilepsy has ever been rendered and 
seizures have not been witnessed or verified at any time by a 
physician; continuous medication for control of the reported 
seizures was first prescribed on November 21, 1995.


CONCLUSION OF LAW

The criteria for an initial compensable rating for a seizure 
disorder prior to November 21, 1995, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.121, 4.124a, 
Diagnostic Code 8999-8911 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

While this appeal was pending, the Veterans Claims Assistance 
Act of 2000 (VCAA) was enacted on November 9, 2000.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  
This law emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
However, because the VCAA was enacted after the initial 
adjudication of this claim in April 2000 by the RO (the 
"AOJ" in this case), it was impossible to provide notice of 
the VCAA prior to the initial adjudication in this case.  
Nevertheless, the Board finds that VA has fulfilled the 
duties to the claimant arising under the VCAA including its 
duty concerning notice.  Concerning this, the Board notes 
that the VCAA requires VA to notify a claimant, and the 
claimant's representative, if any, of any information and of 
any medical and lay evidence that VA has determined is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  The notice must be furnished upon 
receipt of a complete or substantially complete application.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The notice 
must explain which evidence VA is responsible for obtaining 
and which evidence the claimant is finally responsible for 
obtaining.  Quartuccio, 16 Vet. App. at 186.

The issue on appeal in this case concerns the initial 
assignment of a rating by the RO when it granted service 
connection for a seizure disorder.  VA General Counsel, in 
December 2003, issued a Precedent Opinion holding that, when 
VA has issued a notice under section 5103 of the VCAA with 
respect to a claim for which a claimant then raises a new, 
"downstream" issue in a notice of disagreement that is 
filed in response to a decision on that claim, VA is not 
required under the VCAA to issue a new notice concerning that 
issue so long as it properly addresses the issue in a 
statement of the case.  See VAOPGCPREC 8-03 (December 22, 
2003), 69 Fed. Reg. 25, 180 (2004).  The Precedent Opinion 
thus indicates that a separate notice under section 5103 of 
the VCAA need not be issued concerning a "downstream" issue 
when VA has otherwise notified the claimant of the procedural 
and substantive matters of which the VCAA requires a claimant 
be informed in order to effectively prosecute the claim.  The 
Board notes that it is bound by precedent opinions of the 
General Counsel of VA.  38 U.S.C.A. § 7104(c) (West 2002).  
In this case, the veteran raised a "downstream" issue, the 
propriety of the noncompensable rating assigned in the April 
2000 rating decision granting service connection for the 
seizure disorder, in the notice of disagreement that he filed 
in September 2000.  Applying Precedent Opinion 8-2003 to this 
case, the Board finds that notice concerning both the 
procedural and the substantive matters bearing on the claim 
has been accomplished in this case.  As the Precedent Opinion 
contemplates, although VA has notified a claimant about the 
procedures by which evidence and information necessary to 
substantiate a claim could be obtained and about his rights 
and responsibilities with respect to those procedures, a 
statement of the case may serve as the notice about what 
evidence is necessary to substantiate a particular 
"downstream" issue raised in a notice of disagreement 
concerning the RO's decision of the original claim.  

Consistent with the standard set forth in Precedent Opinion 
8-2003, the veteran was notified through the RO's June 2003 
statement of the case about both the procedural and the 
substantive matters bearing upon his claim for an initial 
evaluation of the seizure disorder exceeding noncompensable 
in a manner that satisfied the VCAA.  The veteran has been 
fully apprised of all of the matters, procedural and 
substantive, that bear upon the claim.  To remand the claim 
with instructions to the RO to issue another notice under 
section 5103 of the VCAA would serve no purpose.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).

The Board also finds that VA has carried out its duty under 
the VCAA to furnish assistance with the development of 
evidence relevant to a claim.  Concerning this, the Board 
notes that the VCAA requires VA to make reasonable efforts to 
obtain records relevant to the claim and to notify the 
claimant if the records could not be secured.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  The implementing 
regulation prescribes the content of the notice that VA must 
give to a claimant if it is unable to obtain records relevant 
to the claim.  38 C.F.R. § 3.159(e).  Furthermore, when the 
records are in the custody of a federal department or agency, 
the VCAA requires VA to continue to try to obtain them until 
it has been successful unless it is reasonably certain that 
they do not exist or that further efforts to obtain them 
would be futile.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(2).  In addition, the VCAA requires VA to supply a 
medical examination or opinion when one is necessary to make 
a decision on a claim for compensation.  38 U.S.C.A. 
§ 5103(A); 38 C.F.R. § 3.159(c)(4).

The claims file reveals that the RO secured the medical 
records relevant to the claim.  It does not appear that the 
veteran has identified any medical records or other evidence 
that remains outstanding.  The veteran was afforded VA 
examinations in April 1995, October 1996, and April 1999.  
The veteran was afforded a personal hearing before a VA 
hearing officer in July 1996 and before the Board in November 
2003.  He testified before the Board that he was treated for 
his seizure disorder between 1993 and 1994 at Pope Air Force 
Base (misspelled "Polk" in the transcript of the hearing at 
page 5), and the Board notes that those treatment records, 
dated in November 1993, are in the claims file.

Thus, VA has fulfilled its duties under the VCAA to assist 
with the development of evidence, and to furnish notice, 
concerning the claim.  Therefore, the Board will decide the 
claim on the basis of the record as it now stands on appeal.

An Initial Compensable Rating For A Seizure Disorder
Prior To November 21, 1995

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown -- that the present level 
of the veteran's disability is the primary concern in an 
claim for an increased rating and that past medical reports 
should not be given precedence over current medical findings 
-- does not apply to the assignment of an initial rating for 
a disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The service-connected seizure disorder in this case is rated 
analogously under the criteria for rating epilepsy because 
the symptomatology described is closely analogous to 
epilepsy.  38 C.F.R. §§ 4.20; 4.124a, Diagnostic Code 8999-
8911; see Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) 
(Board should provide an explanation for a diagnostic code 
used for a disorder that must be rated analogously to another 
disorder).  Under these rating criteria, a 10 percent rating 
may be assigned for a confirmed diagnosis of epilepsy with a 
history of seizures or where continuous medication is shown 
necessary for the control of the symptoms of epilepsy.  The 
next higher or 20 percent rating may be provided where there 
has been at least 1 major seizure in the last 2 years; or at 
least two minor seizures in the last 6 months.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8999-8911, Note (1).  A major 
seizure is characterized by the generalized tonic-clonic 
convulsion with unconsciousness.  A minor seizure consists of 
a brief interruption in consciousness or conscious control 
associated with staring or rhythmic blinking of the eyes or 
nodding of the head ("pure" petit mal), or sudden jerking 
movements of the arms, trunk, or head (myoclonic type) or 
sudden loss of postural control (akinetic type).  Higher 
ratings are provided for major and minor seizures of greater 
frequency.  38 C.F.R. § 4.124a, Diagnostic Code 8999-8911, 
Notes (1), (2).  To warrant a rating for epilepsy, the 
seizures must be witnessed or verified at some time by a 
physician.  38 C.F.R. § 4.122.

In this case, the RO, in effect, assigned a staged initial 
rating for the service-connected seizure disorder, providing 
a noncompensable evaluation from February 1, 1994, and a 10 
percent rating from November 21, 1995.  The RO assigned the 
10 percent rating as of November 21, 1995, because that is 
the date that continuous medication for control of the 
reported seizures was first prescribed, and the RO concluded 
that a compensable rating could be provided under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8999-8911, Note (1), even though 
other criteria warranted for a rating - that there be a 
confirmed diagnosis of epilepsy or that seizures be witnessed 
or verified at some time by a physician - had not been met.  
38 C.F.R. §§ 4.121, 4.124a, Diagnostic Code 8999-8911.

With regard to the evidence relevant to the period prior to 
November 21, 1995, the Board finds that it demonstrates that 
the service-connected seizure disorder was manifested by a 
history reported by the veteran (on an April 1995 VA 
examination) of four to six seizures in 1994 and a couple in 
1995.  Review of the evidence since the veteran reported 
black out spells in service in November 1993 shows that no 
confirmed diagnosis of epilepsy has ever been rendered in 
this case, and seizures have not been witnessed or verified 
at any time by a physician.  Moreover, since continuous 
medication for control of the reported seizures was first 
prescribed on November 21, 1995, there is no basis for a 
compensable rating to be assigned prior to that date.  
Accordingly, the Board concludes that the criteria for an 
initial compensable rating for a seizure disorder prior to 
November 21, 1995, have not been met, and that the 
preponderance of the evidence is against the claim for an 
initial compensable rating for the service-connected seizure 
disorder in this case.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.121, 4.124a, Diagnostic Code 8999-8911 (2003)


ORDER

An initial compensable rating for a seizure disorder prior to 
November 21, 1995, is denied.


REMAND

The veteran seeks a rating in excess of 10 percent for a 
seizure disorder from November 21, 1995.  At a hearing before 
the Board at the RO in November 2003, the veteran requested 
that his case be held open for 30 days in order that he could 
submit additional VA medical evidence.  These records were 
received by VA in December 2003.  This additional medical 
evidence concerns the veteran's seizure disorder after 
November 21, 1995, the evidence has not been reviewed by the 
RO, and the veteran has not waived his right to RO 
consideration of the new evidence.  Therefore, the veteran's 
claim must be remanded to the RO for review of the additional 
evidence.

In light of these circumstances, the case is REMANDED to the 
RO for the following action:

1.  The RO should ask the veteran whether 
he has been treated for his 
service-connected seizure disorder 
anywhere other than the VAMC in 
Alexandria since November 1995.  The RO 
should attempt to obtain records from 
these treatment facilities, if any, which 
have been sufficiently identified by the 
veteran.

The RO should request treatment records 
from the VAMC in Alexandria for the 
period from November 2003 to the present.  
Particularly, the RO should attempt to 
obtain the reports of a CT scan and 
examination, if any, from the neurology 
clinic or department where a VA examiner 
on November 20, 2003, planned to refer 
the veteran for evaluation.  See Nov. 20, 
2003, Progress Note ("2) Seizure sx:  
will get CT brain with contrast, neurol 
referral.").

2.  The RO should readjudicate the 
veteran's claim for a rating in excess of 
10 percent for a seizure disorder from 
November 21, 1995, considering all the 
evidence of record including the VA 
Progress Note dated November 20, 2003, 
submitted by the veteran after the Board 
hearing.  If the benefit sought on appeal 
is not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given an appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



